Exhibit 10.1

EXECUTION COPY

EMPLOYMENT AGREEMENT

This Employment Agreement (“Agreement”) is entered into as of June 15, 2009,
between WILLIAM P. LIVEK (“Executive”) and RENTRAK CORPORATION, an Oregon
corporation (“Corporation”).

1. SERVICES

1.1 Employment Position. Corporation agrees to employ Executive as Chief
Executive Officer and Executive accepts such employment, under the terms and
conditions of this Agreement. Executive also agrees to serve, if elected,
without separate compensation, as a director of Corporation and an officer
and/or director of any subsidiary or affiliate of Corporation. Within three
weeks following the commencement of the Term, Corporation will take all steps
necessary to appoint Executive as a director of Corporation and will nominate
Executive for election as a director at Corporation’s annual meeting of
shareholders to be held in August 2009.

1.2 Term. The term of this Agreement (the “Term”) will commence on June 15,
2009, and will expire on June 30, 2013.

1.3 Duties. During the Term, Executive will serve in an executive capacity as
Chief Executive Officer of Corporation, subject always to the control of
Corporation’s Board of Directors (the “Board”). Executive will, in his capacity
as Chief Executive Officer, supervise and manage the business and affairs and
the other officers of Corporation and perform such duties commonly incident to
the office of Chief Executive Officer and exercise such powers as may from time
to time be assigned to Executive or vested in Executive by the Board. Executive
may, in his capacity as Chief Executive Officer, hire and fire employees in his
discretion, provided that Executive may not hire or fire any member of
Corporation’s senior executive team without consulting the Board in advance. For
purposes of the foregoing, Corporation’s senior executive team will consist of
the President, any Vice President, and any other positions designated, from time
to time, by the Board. Executive, at his discretion, will do such traveling as
may be required in the performance of his duties under this Agreement, including
to various Rentrak offices and to visit clients and prospective clients.

1.4 Outside Activities. Except as expressly provided in this Section 1.4, during
his employment under this Agreement, Executive will devote his full business
time, energies, and attention to the business and affairs of Corporation and to
the promotion and advancement of its interests. Executive will perform his
services faithfully, competently, and to the best of his abilities and, except
as approved in advance by the Board, will not engage in professional or personal
business activities that may require an appreciable portion of Executive’s time
or effort.

1.5 Application of Corporate Policies. Executive will, except as otherwise
provided in this Agreement, be subject to Corporation’s rules, practices, and
policies applicable generally to Corporation’s directors and employees, as such
rules, practices, and policies may be revised from time to time by the Board, as
well as to all policies that apply to the Chief Executive Officer.

2. COMPENSATION AND EXPENSES

2.1 Base Salary. As compensation for services under this Agreement, Corporation
will pay to Executive an initial annual base salary of $150,000 per year, which
will be increased by 10 percent on each April 1 during the Term of this
Agreement, unless Executive’s employment has been terminated earlier pursuant to
this Agreement, payable in a manner consistent with Corporation’s payroll
practices for management employees, as such practices may be revised from time
to time. (In no event will Executive’s base salary be payable less often than
monthly.)

 

- 1 -



--------------------------------------------------------------------------------

2.2 Bonus Compensation. For the initial period of the Term ending March 31,
2010, Executive will be eligible to receive a cash bonus of up to $100,000 based
on the achievement of performance measures (weighted at 20% each) attached as
Appendix 2.2. Such cash bonus, if any, will be paid no later than May 30, 2010.
For each additional fiscal year in the Term beginning in 2011, Executive will be
eligible for an annual bonus of up to $100,000 payable in cash within 60 days
following the end of each fiscal year based on the achievement of performance
measures developed through discussions between the Chairman of the Board and
Executive and subject to the approval of the Compensation Committee of the
Board. The Compensation Committee, after receiving input from Executive, will
determine the extent, if any, to which the applicable performance measures for a
given period or fiscal year have been achieved in its sole discretion.

2.3 Equity-Based Compensation.

2.3.1 Stock Option Grant. Upon execution of this Agreement, Executive will be
granted a nonqualified stock option (the “Stock Option”) to purchase an
aggregate of 200,000 shares of Corporation’s common stock with an exercise price
equal to the fair market value of the stock on the date of the grant, subject to
the vesting and other provisions set forth in the Stock Option Award Agreement
in the form attached as Appendix 2.3.1. The Compensation Committee has approved
the grant of the Stock Option.

2.3.2 Grant of Stock-Settled Stock Appreciation Rights. Upon execution of this
Agreement, Executive will be granted 75,000 Stock-Settled Stock Appreciation
Rights (the “SSARs”) with a base price equal to the fair market value of
Corporation’s common stock on the date of the grant, subject to the vesting and
other provisions set forth in the Stock-Settled Stock Appreciation Rights Award
Agreement in the form attached as Appendix 2.3.2. The Compensation Committee has
approved the grant of the SSARs.

2.3.3 Restricted Stock Unit Award. Upon execution of this Agreement, Executive
will be granted a restricted stock unit award (“Restricted Stock Award”)
relating to up to 213,750 shares of Corporation’s common stock subject to the
vesting and other provisions set forth in the Restricted Stock Unit Award
Agreement in the form attached as Appendix 2.3.3. The Compensation Committee has
approved the grant of the Restricted Stock Award.

2.3.4 Balance of Term. Executive shall not be entitled to receive grants of any
additional equity-based compensation during the Term.

2.4 Additional Employee Benefits. Executive may take vacation for up to four
weeks during each 12-month period during the Term at such time or times as may
be approved in advance by the Chairman of the Board. Subject to the foregoing
sentence, vacation and personal time off may be taken in accordance with
Corporation’s rules, practices, and policies applicable to Corporation’s senior
executive employees, as such rules, practices, and policies may be revised from
time to time by the Board or the Compensation Committee. Corporation will also
employ one full-time administrative assistant for Executive during the Term.
Also, at all times during the Term, Executive will be entitled to any other
employee benefits approved by the Board or the Compensation Committee, or
available to officers and other management employees generally, including any
life and medical insurance plans, disability insurance plans, 401(k) and other
similar plans, and other health and welfare plans, each whether now existing or
hereafter approved by the Board or the Compensation Committee (“Benefit Plans”).
In addition, such Benefit Plans will expressly include medical insurance
coverage for Executive’s spouse, reimbursement to Executive of the cost of his
existing UNUM supplemental disability insurance policy in an amount not to
exceed $3,000 per year, and long-term care insurance benefits for Executive at a
cost not to exceed $7,000 per year. Except as provided in the preceding
sentence, the foregoing will not be construed to require Corporation to
establish any other such plans or to prevent Corporation from modifying or
terminating any such Benefit Plans.

2.5 Expenses. Subject to review and approval by the Chairman of the Board,
Corporation will reimburse Executive for reasonable expenses actually incurred
by Executive in connection with the business of Corporation. Executive will
submit to Corporation such substantiation for such expenses as may be reasonably
required by Corporation. All domestic commercial air travel will be reimbursed
at the coach class fare level unless

 

- 2 -



--------------------------------------------------------------------------------

otherwise approved in advance. International travel (other than to or from
Canada) will be reimbursed at the business class fare level.

3. CONFIDENTIAL INFORMATION

3.1 Definition. “Confidential Information” is all nonpublic information relating
to Corporation or its business that is disclosed to Executive, that Executive
produces, or that Executive otherwise obtains during employment. Confidential
Information also includes information received from third parties that
Corporation has agreed to treat as confidential; provided that Executive has
knowledge that Corporation has agreed to treat such information as confidential.
Examples of Confidential Information include, without limitation, marketing
plans, customer lists or other customer information, product design and
manufacturing information, and financial information. Confidential Information
does not include any information that (i) is within the public domain other than
as a result of disclosure by Executive in violation of this Agreement, (ii) was,
on or before the date of disclosure to Executive (whether such disclosure was
made on, prior to, or subsequent to the date of this Agreement), already known
by Executive, or (iii) Executive is required to disclose in any governmental,
administrative, judicial, or quasi-judicial proceeding, but only to the extent
that Executive is so required to disclose and provided that Executive takes
reasonable steps to request confidential treatment of such information in such
proceeding.

3.2 Access to Information. Executive acknowledges that in the course of his
employment he will have access to Confidential Information, that such
information is a valuable asset of Corporation, and that its disclosure or
unauthorized use will cause Corporation substantial and irreparable harm.

3.3 Ownership. Executive acknowledges that all Confidential Information will
continue to be the exclusive property of Corporation (or the third party that
disclosed it to Corporation), whether or not prepared in whole or in part by
Executive and whether or not disclosed to Executive or entrusted to his custody
in connection with his employment by Corporation.

3.4 Nondisclosure and Nonuse. Unless authorized or instructed in advance in
writing by Corporation, or required by law (as determined by licensed legal
counsel or judicial or quasi-judicial order), Executive will not, except as
required in the course of Corporation’s business, during or after his
employment, disclose to others or use any Confidential Information, unless and
until, and then only to the extent that, such items become available to the
public through no fault of Executive.

3.5 Return of Confidential Information. Upon request by Corporation during or
after his employment, and without request upon termination of employment
pursuant to this Agreement, Executive will deliver immediately to Corporation
all written, stored, saved, or otherwise tangible materials containing
Confidential Information without retaining any excerpts or copies.

3.6 Duration. The obligations set forth in this Section 3 will continue beyond
the term of employment of Executive by Corporation and for so long as Executive
possesses Confidential Information.

4. NONCOMPETITION

4.1 Definition of Competitive Entity. For purposes of this Agreement, a
Competitive Entity is any firm, corporation, partnership, limited liability
company, business trust, or other entity that is directly competitive with a
business activity engaged in by Corporation (or an activity specifically
identified in Corporation’s strategic business plan approved from time to time
by the Board subsequent to the date of this Agreement) as of the date of
termination of Executive’s employment with Corporation.

4.2 Covenant. During the Term and for a period ending on the last day of the
applicable Noncompete Period described in Section 5.7, Executive will not,
within any geographical area where Corporation engages in business:

 

- 3 -



--------------------------------------------------------------------------------

(a) Directly or indirectly, alone or with any individual, partnership, limited
liability company, corporation, or other entity, become associated with, render
services to, invest in, represent, advise, or otherwise participate in any
Competitive Entity; provided, however, that nothing contained in this
Section 4.2 will prevent Executive from owning less than 5 percent of any class
of equity or debt securities listed on a national securities exchange or market,
provided such involvement is solely as a passive investor;

(b) Solicit any business on behalf of a Competitive Entity from any individual,
firm, partnership, corporation, or other entity that is a customer of
Corporation during the 12 months immediately preceding the date Executive’s
employment with Corporation is terminated; or

(c) Employ or otherwise engage or offer to employ the services of any person
(other than Executive’s assistant) who has been an employee, sales
representative, or agent of Corporation during the 12 months preceding the date
Executive’s employment with Corporation is terminated.

For purposes of this Section 4, “Corporation” means Corporation and its
subsidiaries (whether now existing or subsequently created) and their successors
and assigns.

4.3 Severability; Reform of Covenant. If, in any judicial proceeding, a court
refuses to enforce this covenant not to compete because it covers too extensive
a geographic area or is too long in its duration, the parties intend and agree
that it be reformed and enforced to the maximum extent permitted under
applicable law.

5. TERMINATION

Executive’s employment under this Agreement will terminate prior to the end of
the Term as follows:

5.1 Death. Executive’s employment will terminate automatically upon the date of
Executive’s death.

5.2 Disability. Corporation may, at its option, terminate Executive’s employment
under this Agreement upon written notice to Executive if Executive becomes
eligible to receive a “Total Disability Monthly Benefit” under Corporation’s
long-term disability insurance program.

5.3 Termination by Corporation for Cause. Corporation may terminate Executive’s
employment under this Agreement for Cause at any time. For purposes of this
Agreement, “Cause” means: (a) a material breach of this Agreement by Executive;
(b) Executive’s refusal, failure, or inability to comply with any of the
material and lawful policies or standards of Corporation or to perform any
material job duties of Executive set forth in this Agreement; (c) any act of
fraud by Executive, (d) any act of dishonesty or moral turpitude by Executive
involving Corporation or its business; (e) Executive’s conviction of or a plea
of nolo contendere to a felony; or (f) the commission of any act in direct or
indirect competition with or materially detrimental to the best interests of
Corporation that is in breach of Executive’s fiduciary duties of care, loyalty
and good faith to Corporation. Cause will not, however, include any actions or
circumstances constituting Cause under (a) or (b) above if Executive cures such
actions or circumstances within 30 days of receipt of written notice from
Corporation setting forth the actions or circumstances constituting Cause;
provided that Executive will have only one opportunity to make any such cure. If
Corporation seeks to terminate Executive for Cause under clauses (c), (d), (e),
or (f) above, Executive may submit the issue of whether Cause exists to
expedited arbitration as provided in Section 8 below; provided that Executive
must give notice of his intent to do so within 15 days of the written notice
referred to above.

5.4 Termination by Executive for Good Reason. Executive may terminate his
employment with Corporation under this Agreement for “Good Reason” if
Corporation has not cured the actions or circumstances which are the basis for
such termination within 30 days following receipt by the Board of written notice
from Executive setting forth the actions or circumstances constituting Good
Reason, which notice must be delivered to the Board within 90 days of the
initial existence of such actions or circumstances. In that event, Corporation
may submit the issue of whether Good Reason exists to expedited arbitration as
provided in Section 8 below; provided

 

- 4 -



--------------------------------------------------------------------------------

that Corporation must give notice of its intent to do so within 15 days of the
written notice referred to above. For purposes of this Agreement, “Good Reason”
means:

(a) Failure of Corporation to comply with the material terms of this Agreement;
or

(b) The occurrence (without Executive’s express written consent) of any of the
following acts by Corporation or failures by Corporation to act:

(i) A substantial adverse alteration in the nature or status of Executive’s
title, position, duties, or reporting responsibilities as an executive of
Corporation;

(ii) A material reduction in Executive’s base salary specified in Section 2.1
above; or

(iii) The failure by Corporation to continue to provide Executive with benefits
and participation in Benefit Plans as provided in Section 2.4.

5.5 Termination by Corporation Without Cause. Corporation may terminate
Executive’s employment with Corporation without Cause at any time by written
notice to Executive.

5.6 Termination by Executive Other than for Good Reason. Executive may terminate
Executive’s employment with Corporation other than for Good Reason at any time
by written notice to the Secretary of the Corporation.

5.7 Applicable Noncompete Periods upon Termination. The duration of Executive’s
obligations under Section 4 (the “Noncompete Period”) will be as follows:

5.7.1 In the event Executive terminates his employment voluntarily under
Section 5.6, the Noncompete Period will be one year from the date of
termination.

5.7.2 In the event Corporation terminates Executive’s employment for Cause under
Section 5.3, the Noncompete Period will be two years from the date of
termination.

5.7.3 In the event Executive’s employment is terminated for any other reason,
there will be no Noncompete Period.

5.7.4 Executive acknowledges receipt of a draft of the Agreement setting forth
Sections 4 and 5.7 at least 14 days prior to the first day of his employment
with Corporation.

6. COMPENSATION UPON TERMINATION

6.1 Death or Disability. Upon termination of Executive’s employment pursuant to
Section 5.1 or Section 5.2, all obligations of Corporation under this Agreement
will cease, except that Executive will be entitled to:

(a) Accrued base salary and previously earned but unpaid bonuses through the
date of Executive’s termination of employment;

(b) A lump-sum payment of $150,000, payable within 30 days following
termination, subject to Section 6.4 below;

(c) Other benefits under Benefit Plans to which Executive was entitled upon such
termination of employment in accordance with the terms of such Benefit Plans,
including without

 

- 5 -



--------------------------------------------------------------------------------

limitation life insurance and, in connection with disability as defined in
Corporation’s long-term disability plan, disability benefits as provided in such
plan; and

(d) Unused and unpaid accrued vacation and other personal time off through the
date of termination in accordance with Corporation’s policies generally
applicable to salaried employees.

In the event of Executive’s death, the payments described in this Section 6.1
will be payable to the death beneficiary designated by Executive in writing for
purposes of this Agreement. If there is no effective death beneficiary
designation, Executive’s death beneficiary will be the personal representative
of Executive’s estate.

6.2 Termination Without Cause or for Good Reason. In the event that prior to the
expiration of the Term, Corporation terminates Executive’s employment with
Corporation without Cause under Section 5.5 or Executive terminates his
employment for Good Reason under Section 5.4, Executive will be entitled to the
amounts described in Section 6.1. Executive will also be entitled to be paid, in
a lump sum payable within 30 days following termination, all or a portion of the
cash bonus described in Section 2.2 above for the fiscal year in which such
termination occurs based on the extent to which the applicable performance
measures for that fiscal year had been achieved on or before the date of
termination, as determined by the Compensation Committee as provided in
Section 2.2. In addition, to the extent not previously vested and as reflected
in the Stock Option Award Agreement, the Stock-Settled Stock Appreciation Rights
Award Agreement, and the Restricted Stock Unit Award Agreement, (a) the portions
of each of the Stock Option and SSARs scheduled to vest in the year of
termination and in the following year shall vest in full and any additional
unvested portions shall be cancelled and (b) restricted stock units covered by
the Restricted Stock Award shall vest and shares of Common Stock will be issued
to Executive, subject to Sections 6.4 and 6.5 below, free of any restrictions,
in the amount of (i) 60,000 shares of Common Stock if termination occurs on or
prior to March 31, 2010, (ii) 90,000 shares of Common Stock if termination
occurs on or after April 1, 2010 and on or prior to March 31, 2011, and
(iii) 120,000 shares if termination occurs on or after April 1, 2011 and on or
prior to March 31, 2012, less any shares of Common Stock that had previously
vested under the terms of the Restricted Stock Unit Award Agreement.
Corporation’s obligations to pay the amount specified in Section 6.1(b) and to
accelerate vesting of the Stock Option, SSARs and Restricted Stock Award as
described above are expressly conditioned on (i) Executive’s execution of a
release (in the form attached to this Agreement as Appendix 6.2, with such
modifications specifically in response to changes in applicable law as counsel
for Corporation determines to be reasonably necessary or desirable to ensure
effective release of all claims) of any and all claims that Executive may hold
through the date such release is executed against Corporation or any of its
subsidiaries or affiliates, and (ii) the expiration of any applicable revocation
period specified in such release without revocation of the release by Executive.

6.3 Termination for Cause or by Executive Other than for Good Reason. In the
event that, prior to the expiration of the Term, Corporation terminates
Executive’s employment with Corporation for Cause under Section 5.3, or
Executive terminates his employment with Corporation under Section 5.6,
Corporation’s obligations under this Agreement will cease and Executive will be
entitled to that portion of his base salary and employee benefits for which he
is qualified as of the date of termination and Executive will not be entitled to
any other compensation or consideration.

6.4 Compliance with IRC § 409A. To the extent required by § 409A of the Internal
Revenue Code (the “IRC”) and the regulations promulgated thereunder, payment of
severance benefits to Executive under any provision of Section 6 of this
Agreement will not be paid or commenced until the expiration of six months
following the date of termination of Executive’s employment with Corporation. If
payments are deferred pursuant to this Section 6.4, all such deferred amounts
will be paid in a lump sum on the expiration of the six-month period.

6.5 Excess Parachute Payments.

6.5.1 Reduction. In the event that any portion of the payments and benefits
payable to Executive under Section 6.2 would constitute an “excess parachute
payment” within the meaning of IRC § 280G(b) that is subject to the excise tax
imposed on so-called excess parachute payments pursuant to IRC § 4999 (an
“Excise Tax”), the severance otherwise payable under Section 6.2 will be reduced
to the

 

- 6 -



--------------------------------------------------------------------------------

extent necessary to avoid such Excise Tax (and only to such extent) if, and only
if, such reduction would result in a larger after-tax benefit to Executive,
taking into account all applicable federal, state, and local income and excise
taxes, until no portion of the severance payments is subject to such Excise Tax.

6.5.2 Application. For purposes of this Section 6.5:

(a) No portion of any severance or other compensation, the receipt or enjoyment
of which Executive has effectively waived in writing prior to the date of
payment of any post-termination compensation, will be taken into account;

(b) No portion of any severance or other compensation will be taken into account
which, in the opinion of tax counsel selected by Corporation and reasonably
acceptable to Executive (“Tax Counsel”), does not constitute a “parachute
payment” within the meaning of IRC § 280G;

(c) If Executive and Corporation disagree whether any payment will result in an
Excise Tax or whether a reduction in any payments will result in a larger
after-tax benefit to Executive, the matter will be conclusively resolved by an
opinion of Tax Counsel;

(d) Executive agrees to provide Tax Counsel with all financial information
necessary to determine the after-tax consequences of payments for purposes of
determining whether, or to what extent, such payments are to be reduced pursuant
to Section 6.5.1; and

(e) The value of any noncash benefit or any deferred payment or benefit, and
whether or not all or a portion of any payment or benefit is a “parachute
payment” for purposes of this Section 6.5, will be determined by Corporation’s
independent accountants in accordance with the principles of IRC § 280(G)(d)(3)
and (4).

6.5.3 Effect on Other Agreements. In the event that any other agreement, plan,
or arrangement provides for payments or benefits to Executive in connection with
a change in control (“Other Agreements”), including without limitation the Stock
Option Award Agreement, the Stock-Settled Stock Appreciation Rights Award
Agreement and the Restricted Stock Unit Award Agreement, Corporation and
Executive agree that the payments and benefits governed by such Other Agreements
will be subject to the reduction in payments under Section 6.5.1 (even if
post-termination payments are not to be made under this Agreement). To the
extent possible, Corporation and Executive agree that reductions in benefits
under any plan, program, or arrangement of Corporation will be reduced (only to
the extent described in Section 6.5.1) in the following order of priority:

(a) Post-termination payments under this Agreement;

(b) Any cash payments under any Other Agreement; and

(c) The acceleration of the exercisability or vesting of any stock option or
other stock related award granted by Corporation.

 

- 7 -



--------------------------------------------------------------------------------

7. INJUNCTIVE RELIEF AND OTHER REMEDIES

Executive acknowledges that any breach or threatened breach of Section 3 of this
Agreement will cause irreparable harm to Corporation and that any remedy at law
would be inadequate to protect the legitimate interests of Corporation.
Executive agrees that Corporation will be entitled to seek specific performance,
or to seek any other form of injunctive relief, to enforce its rights under
Section 3 of this Agreement. Such remedies will be in addition to any other
remedy available to Corporation at law or in equity.

8. ARBITRATION

Any dispute or claim arising out of or brought in connection with this
Agreement, other than a claim by Corporation under Section 7, shall be submitted
to final and binding arbitration as follows:

(a) Before proceeding to arbitration, the parties shall first attempt, in good
faith, to resolve the dispute or claim by informal meetings and discussions
between them and/or their attorneys. The Chairman of the Board will act on
behalf of Corporation at these meetings and discussions. This informal dispute
resolution process will be concluded within 30 days or such longer or shorter
period as may be mutually agreed by the parties.

(b) After exhausting the informal dispute resolution process under Section 8(a)
above, upon the request of any party, the matter will be submitted to and
settled by final and binding confidential arbitration pursuant to the rules of
the United States Arbitration and Mediation Service (or under any other form of
arbitration mutually acceptable to the parties). The arbitration will be
conducted in Portland, Oregon. Any arbitration relating to a dispute arising
under Section 4, 5.3 or 5.4 will be conducted on an expedited basis. Any award
rendered in arbitration will be final and will bind the parties, and a judgment
on it may be entered in the highest court of the forum having jurisdiction.

9. SEVERABILITY OF PROVISIONS

The provisions of this Agreement are severable, and if any provision of this
Agreement is held invalid, unenforceable, or unreasonable, it will be enforced
to the maximum extent permissible, and the remaining provisions of the Agreement
will continue in full force and effect.

10. NONWAIVER

Failure of a party at any time to require performance of any provision of this
Agreement will not limit the right of that party to enforce the provision. No
provision of this Agreement or breach of this Agreement may be waived by either
party except in writing signed by that party. A waiver of any breach of a
provision of this Agreement will be construed narrowly and will not be deemed to
be a waiver of any succeeding breach of that provision or a waiver of that
provision itself or of any other provision.

11. NOTICES

All notices required or permitted under this Agreement must be in writing and
will be deemed to have been given if delivered by hand, or by overnight courier
to the respective party as follows (or to such other address as any party may
indicate by a notice delivered to the other party hereto): (i) if to Executive,
at:

1519 SE 2nd Street

Fort Lauderdale, Florida 33301

With a copy to:

Glen Stankee

 

- 8 -



--------------------------------------------------------------------------------

Ruden McClosky

200 East Broward Boulevard, Suite 1500

Fort Lauderdale, Florida 33301

and (ii) if to Corporation, to the address of the principal office of
Corporation at:

One Airport Center

7700 N.E. Ambassador Place

Portland, Oregon 97220

With a copy to:

Mary Ann Frantz

Miller Nash LLP

111 SW Fifth Avenue

Suite 3400

Portland, Oregon 97204

12. GOVERNING LAW

This Agreement will be construed in accordance with the laws of the state of
Oregon, without regard to any conflicts of laws rules. Any suit or action
arising out of or in connection with this Agreement, or any breach of this
Agreement, must be brought and maintained in the Circuit Courts of the State of
Oregon. The parties hereby irrevocably submit to the jurisdiction of such court
for the purpose of such suit or action and hereby expressly and irrevocably
waive, to the fullest extent permitted by law, any claim that any such suit or
action has been brought in an inconvenient forum.

13. GENERAL TERMS AND CONDITIONS

This Agreement, the Stock Option Award Agreement, the Stock-Settled Stock
Appreciation Rights Award Agreement, and the Restricted Stock Unit Award
Agreement constitute the entire understanding of the parties relating to the
employment of Executive by Corporation, and supersede and replace all written
and oral agreements heretofore made or existing by and between the parties
relating thereto. Executive acknowledges that he has read and understood all of
the provisions of this Agreement, that the restrictions contained in Sections 4
and 5.7 of this Agreement are reasonable and necessary for the protection of
Corporation’s business and that Executive entered into this contract in
connection with the initial employment of Executive by Corporation. This
Agreement will inure to the benefit of any successors or assigns of Corporation.
All captions used in this Agreement are intended solely for convenience of
reference and will in no way limit any of the provisions of this Agreement.

The parties have executed this Employment Agreement as of the date stated above.

 

    RENTRAK CORPORATION

/s/    William P. Livek

    By   

/s/    Paul A. Rosenbaum

William P. Livek     Name:    Paul A. Rosenbaum     Its:    Chairman of the
Board

 

- 9 -



--------------------------------------------------------------------------------

APPENDIX 2.2

Performance Criteria for Fiscal 2010 Cash Bonus

Subject to the approval of the Board of Directors:

 

  •  

Prepare a detailed business plan to penetrate new markets and grow existing
markets

 

  •  

Plan and support the development of new products and services

 

  •  

Oversee the personal and professional development of the executive leadership
team and recruit and hire new executives as appropriate

 

  •  

Manage the development of and control over material capital expenditures and
operating budgets

 

  •  

Plan and direct analysis, due diligence, negotiation and closing activities
pertaining to acquisitions (businesses and data), joint ventures, key
partnerships, and sale of some or all Rentrak’s assets or other business
combination transactions

Each of the above performance criteria will count 20% for purposes of
determining the amount of the cash bonus Executive may receive for fiscal 2010
under Section 2.2 of his Employment Agreement.

 

- 1 -



--------------------------------------------------------------------------------

APPENDIX 6.2

AGREEMENT AND RELEASE

THIS AGREEMENT AND RELEASE (“Release”) is made on this      day of
                    , 20    , by and between Rentrak Corporation, an Oregon
corporation (“Corporation”), and William P. Livek (“Executive”). Corporation and
Executive agree as follows:

1. Payment to Executive.

(a) Upon the execution of this Release, and after expiration of the revocation
period specified in Paragraph 10 of this Release, Corporation will make the
payment described in Section 6.1(b) of Executive’s Employment Agreement dated
                    , 2009 (the “Employment Agreement”), less normal deductions
and withholdings.

(b) Executive specifically acknowledges and agrees that Corporation has paid
Executive all wages and other compensation and benefits to which Executive is
entitled except those described in Paragraph 1(a) of this Release and the
acceleration of vesting of the Stock Option, SSARs and Restricted Stock Award as
described in Section 6.2 of the Employment Agreement, and that the execution of
this Release (and compliance with the noncompetition provisions of Section 4 of
the Employment Agreement) are conditions precedent to Corporation’s obligation
to make the payment described in Paragraph 1(a) and to accelerate vesting of the
Stock Option, SAARs and Restricted Stock Award as described in Section 6.2 of
the Employment Agreement.

2. Mutual Release.

In consideration for the benefits provided by this Release, Corporation and
Executive, on behalf of themselves and each of their respective past, present,
and future shareholders, officers, directors, members, managers, partners,
agents, employees, insurers, successors, heirs and assigns, each completely
releases and forever discharges the other and each of its past, present, and
future related entities and each of their respective past, present, and future
shareholders, officers, directors, members, managers, partners, agents,
employees, insurers, successors, heirs and assigns from any and all claims,
rights, demands, actions, liabilities, and causes of action of every kind and
character, whether known or unknown, matured or unmatured, which either of them
may now have or has ever had, including without limitation the conditions of
employment or the termination thereof, whether based on tort, contract (express
or implied), other common law, or any federal, state, or local statute,
regulation, ordinance, or other law, including, but not limited to, a release of
claims arising under Title VII of the Civil Rights Act of 1964; the Age
Discrimination in Employment Act; the Americans with Disabilities Act; the
Family and Medical Leave Act; the Employee Retirement Income Security Act; the
Worker Adjustment and Retraining Notification Act; and ORS chapters 652, 653,
and 659A, and any amendments to any of such laws. Execution of this Release does
not bar any claims for breach of this Release or its terms by either party.

3. Indemnification.

Notwithstanding the termination of his employment with Corporation, Executive
will continue to be entitled to indemnification under the Articles of
Incorporation or Bylaws of Corporation, as well as under other organizational
documents, contractually or at law, with respect to acts occurring prior to
termination of Executive’s service as an officer or director of Corporation. In
addition, Corporation will continue to cover Executive under Corporation’s
directors’ and officers’ liability insurance policies on the same basis as other
officers and directors of Corporation while liability exists with respect to
acts occurring prior to termination of Executive’s service as a director or
officer of Corporation.

 

- 1 -



--------------------------------------------------------------------------------

4. Return of Corporation Property.

Executive represents and warrants that Executive has returned to Corporation all
property belonging to Corporation, including, but not limited to, all documents
or other media containing confidential or proprietary information of Corporation
(including without limitation customer, production, and pricing information),
and all Corporation credit cards, keys, cellular telephones, and computer
hardware and software.

5. No Liability or Wrongdoing.

Corporation specifically denies any liability or wrongdoing whatsoever. Neither
this Release nor any of its provisions, terms, or conditions constitute an
admission of liability or wrongdoing or may be offered or received in evidence
in any action or proceeding as evidence of an admission of liability or
wrongdoing.

6. Severability.

If any provision of this Release is found by any court to be illegal or legally
unenforceable for any reason, the remaining provisions of this Release will
continue in full force and effect.

7. Attorney Fees.

If any action is brought to interpret or enforce this Release or any part of it,
the prevailing party will be entitled to recover from the other party its
reasonable attorney fees and costs incurred therein, including all attorney fees
and costs on any appeal or review.

8. Choice of Law.

This Release will be governed by the laws of the state of Oregon, without regard
to its principles of conflicts of laws.

9. Consideration of Agreement.

Executive acknowledges that Corporation has advised him in writing to consult
with an attorney before signing this Release and that he has been given at least
21 days to consider whether to execute this Release. For purposes of this 21-day
period, Executive acknowledges that this Release was delivered to him on
                    , 20    , that the 21-day period will expire
                    , 20    , and that he may have until that date to consider
the Release.

10. Revocation.

Executive may revoke this Release by written notice, delivered to
                     within seven days following his date of signature as set
forth below. This Release becomes effective and enforceable after such seven-day
period has expired.

11. Knowing and Voluntary Agreement.

Executive acknowledges and agrees that: (a) the only consideration for this
Release is the consideration expressly described in this document; (b) he has
carefully read the entire Release; (c) he has had the opportunity to review this
Release and to have it reviewed and explained to him by an attorney of his
choosing; (d) he fully understands the final and binding effect; and (e) he is
signing this Release voluntarily and with the full intent of releasing
Corporation from all claims.

12. Miscellaneous.

The benefits of this Release will inure to the successors and assigns of the
parties. This is the entire agreement between Executive and Corporation
regarding the subject matter of this Release and neither party has

 

- 2 -



--------------------------------------------------------------------------------

relied on any representation or statement, written or oral, that is not set
forth in this Release. Executive represents and warrants that Executive has not
assigned any claim that Executive may have against the Released Parties to any
person or entity.

 

RENTRAK CORPORATION     By:  

 

   

 

      William P. Livek Title:  

 

    Date:  

 

          Date:                     

 

STATE OF  

 

     )                      )      SS          COUNTY OF  

 

     )              

This instrument was acknowledged before me on                     , 20    , by
William P. Livek.

 

 

Notary Public for  

 

My commission expires:  

 

 

- 3 -